Citation Nr: 1616131	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  08-39 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which assigned an increased rating of 30 percent for the service-connected PTSD effective from July 5, 2005.  The Veteran appealed contending a higher rating was warranted.  He did not disagree with the effective date for the assignment of the increased evaluation.

The Board notes the Veteran also perfected an appeal to other issues that were adjudicated by a February 2008 rating decision.  However, these issues were subsequently dismissed or otherwise adjudicated such that only the present PTSD claim remains in appellate status.

The Veteran and his spouse provided testimony at a hearing before a decision review officer (DRO) at the RO in August 2014.  In addition, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2015.  Transcripts of both hearings are of record.  However, the Veteran did not actually discuss his PTSD claim at the April 2015 hearing.  Granted, it is the Veteran's prerogative as to what extent, if any, he desires to discuss his appellate claims at such a hearing.  Further, the VLJ explicitly asked if there was anything else the Veteran wanted to go over at the hearing, and the Veteran did not raise the PTSD issue.  See Transcript p. 13.  Nevertheless, VA sent correspondence to the Veteran in September 2015 and March 2016 about this matter; he was asked to clarify if his hearing request was satisfied as to this issue, but no response was received from the Veteran.  Moreover, the matter was noted in a November 2015 Supplemental Statement of the Case (SSOC), and the Veteran's accredited representative responded later that month that there was no additional evidence to submit in light of the SSOC and requested the case be immediately sent to the Board for adjudication based upon the evidence of record.  Therefore, the Board finds that, by the actions of the Veteran including his representative, his hearing request is satisfied and it will proceed with adjudication of this appellate claim.  

The Board also notes that in June 2015 it remanded the current appellate claim for further development to include obtaining VA medical records.  Additional VA medical records were subsequently added to the record, and all other development directed by the Board's remand appears to have been substantially accomplished.  Further, the Board reiterates the Veteran's representative reported in November 2015 that there was no additional evidence to submit, and that the case should immediately be sent to the Board for adjudication.  Accordingly, the Board finds that a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The competent and credible evidence of record reflects the Veteran's service-connected PTSD has resulted occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care and conversation. 

2.  The competent and credible evidence of record does not reflect the Veteran's service-connected PTSD symptomatology has resulted in occupational and social impairment of such severity as to be manifested by reduced reliability and productivity.

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the Veteran's service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in April 2006, which is clearly prior to the November 2006 rating decision that is the subject of this appeal.  He was also sent additional notification adjudication below via a September 2015 letter followed by readjudication of the appeal in the November 2015 SSOC which "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  These letters, in pertinent part, informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, and what information and evidence will be obtained by VA.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist has been satisfied.  Various records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claim, to include at the August 2014 DRO hearing and the April 2015 Board hearing.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence which demonstrates symptoms of his service-connected PTSD that is not reflected by the evidence already of record.  As already stated, his representative reported in November 2015 there was no additional evidence to submit.  As discussed in the Introduction, his hearing request has been found to be satisfied based upon the facts of this case.  Moreover, he was accorded VA medical examinations which evaluated his PTSD in May 2006, May 2007, and October 2014.  VA examiners are presumed qualified to render competent medical opinion(s), and the Veteran has not challenged the competency of the examiners in this case.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  No inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran reported his PTSD has increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

With respect to the aforementioned August 2014 and April 2015 hearings, Bryant v. Shinseki, 23 Vet. App. 488 (2010), held that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, as already noted, the Veteran did not discuss his PTSD claim at the April 2015 hearing.  In regard to the August 2014 hearing, the Board notes the DRO accurately noted the nature of the PTSD issue, and asked questions to clarify the Veteran's contentions and medical treatment history.  Moreover, the Veteran, through his testimony and other statements of record, has demonstrated actual knowledge of the elements necessary to substantiate his claim.  Further, as stated above, the Board has found the Veteran otherwise received adequate notification of these matters.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Legal Criteria and Analysis

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders, pursuant to 38 C.F.R. § 4.130.  When a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (zero percent) evaluation is warranted.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436  (2002).  More recently, in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  In other words, 
§ 4.130 contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment consistent with that schedular rating.

Initially, the Board notes the record reflects the Veteran's service-connected PTSD is manifested by symptoms such as depressed mood, anxiety, chronic sleep impairment, as well as complaints indicative of mild memory loss.  However, such symptoms are generally associated with a 30 percent evaluating under the rating criteria.  

The Board does note that the record also includes findings of symptoms generally associated with the criteria for ratings in excess of 30 percent.  For example, the May 2007 VA examination found his judgment was marginal.  In addition, the October 2014 VA examination found the PTSD was manifested by symptoms such as impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); disturbances of motivation and mood; and difficulty in establishing and maintain effective work and social relationships.  As noted above, such symptoms are generally associated with the criteria for a 50 percent rating.  Moreover, the May 2007 VA examination noted issues of anger/irritability to include fights with co-workers, as well as occasional, passive suicidal ideation; which are symptoms generally associated with a 70 percent rating.  Granted, there are other records in which the Veteran's judgment was found to be intact, and which he expressly denied suicidal ideation.  Nevertheless, the Board cannot ignore such findings.  Further, the record indicates the Veteran has had symptoms not expressly associated with the schedular criteria to include hypervigilance and exaggerated startle response.  Consequently, and in accord with the holding of Mauerhan, supra, and Vazquez-Claudio, supra, the Board must determine whether the Veteran's PTSD with depression symptoms are of similar severity, frequency, and duration as to result in the level of occupational and social impairment associated with a rating in excess of 30 percent.

The Board acknowledges that the Veteran's PTSD has resulted in occupational and social impairment.  However, all compensable evaluations under the schedular criteria include such impairment.  Therefore, the issue is whether the level of the Veteran's occupational and social impairment is of such severity as to warrant a rating in excess of 30 percent.

The Board notes the Veteran has had multiple global assessment of functioning (GAF) scores assigned during the pendency of this case.  For example, treatment records dated in July 2005 note a GAF score of 47; a GAF of 59 in records dated in May 2006; a GAF of 65 on the May 2006 VA examination; a GAF of 60 in January 2007; a GAF of 50 on the May 2007 VA examination; a GAF of 53 in June 2008; a GAF of 52 in August 2008; GAF scores  of 50 in February and May 2009; a GAF of 51 in September 2009; GAF scores of 56 in April and June 2010; and a GAF of 53 in March 2011.

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the Diagnostic and Statistical Manual of Mental Disorders (DSM), for rating purposes); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  

In short, competent medical professionals have evaluated the Veteran's level of occupational and social impairment anywhere from mild to severe.  Nevertheless, a review of the aforementioned GAF scores, as a whole, reflects these scores primarily indicate a level of moderate impairment that appears consistent with the current 30 percent evaluation.  For example, even when scores were assigned indicating severe impairment, they were primarily scores of 50, which is almost within the 51 to 60 range.  Moreover, the anecdotal evidence of record also appears consistent with such a finding.  Granted, the Veteran has emphasized social isolation, no real friends, and problems with his co-workers and supervisor at the May 2006 and May 2007 VA examinations; and he has reported problems in his relationship with his spouse, children, and grandchildren during the pendency of this case.  However, while the Board will consider the extent of social impairment, it shall not assign a evaluation on the basis of social impairment.  38 C.F.R. 
§ 4.126(b).

The Board also notes that despite his problems with co-workers and supervisor, the Veteran was employed at the time of the May 2006 and May 2007 VA examinations.  A statement from this employer reflects he was employed by them from 2002 to 2008.  Further, at the October 2014 VA examination he denied occupational impairment due to his PTSD, and reported that he retired secondary to his diabetes.  In addition, the Board finds it significant that multiple treatment records found his PTSD to be stable; to include records dated in June 2010, August 2011, May 2012, May 2013, September 2013, and February 2014.  Moreover, the October 2014 VA examiner found the level of occupational and social impairment attributable to the Veteran's PTSD was best described as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care and conversation. 

Based on the foregoing, the Board finds that the record, taken as a whole, reflects the Veteran's level of occupational and social impairment during the pendency of this case is consistent with that of the current 30 percent evaluation; and that he does not meet or nearly approximate the type of reduced reliability and productivity that would warrant consideration of even the next higher rating of 50 percent.

For these reasons, the Board finds that the Veteran does not meet or nearly approximate the schedular criteria for a rating in excess of 30 percent for his service-connected PTSD.  In making this determination, the Board took into consideration the applicability of "staged" rating(s), but found no distinctive period(s) where the Veteran met the schedular criteria for a higher rating.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's PTSD.  By its own terms, as well as the holdings in Mauerhan and Vazquez-Claudio, the schedular criteria are not limited to the symptoms mentioned in the rating schedule.  As detailed above, the Board's focus was the affect all of his PTSD symptoms have upon his functional ability particularly the extent of occupational and social impairment.  Therefore, the Board finds that the rating criteria are adequate to evaluate the Veteran's service-connected PTSD and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, however, the Veteran is already in receipt of a TDIU.  Therefore, no further discussion of his entitlement to such a benefit is warranted in this case.


ORDER

A rating in excess of 30 percent for service-connected PTSD is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


